Case: 12-14982     Date Filed: 06/14/2013   Page: 1 of 4


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-14982
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:12-cv-02566-TWT


UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                     versus

LOREN G. RICE,

                                                           Defendant-Appellant.

                       ___________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                     ____________________________

                                (June 14, 2013)


Before MARCUS, JORDAN, and KRAVITCH, Circuit Judges.

PER CURIAM:

     Loren G. Rice, appearing pro se, appeals the district court’s order enforcing

a summons issued by the Internal Revenue Service pursuant to 26 U.S.C. §
                Case: 12-14982      Date Filed: 06/14/2013      Page: 2 of 4


7602(a). Ms. Rice contends that the district court lacked personal jurisdiction over

her and that the government failed to make a prima facie case in support of

enforcing the summons.1

       Revenue Officer K.O. Justice issued the summons and personally delivered

it to Ms. Rice. When she failed to appear and produce the requested documents, the

government filed a petition to enforce the summons in the Northern District of

Georgia. The petition was supported by the declaration of Officer Justice, and

based on this prima facie showing, the district court issued an order to show cause,

which Officer Justice personally delivered to Ms. Rice along with the petition.2

After a hearing, the magistrate judge recommended that Ms. Rice be ordered to

comply with the summons, and the district court adopted the magistrate’s findings

and issued an order enforcing the summons.

       We will affirm an order enforcing an IRS summons unless it was clearly

erroneous. See United States v. Medlin, 986 F.2d 463, 466 (11th Cir. 1993). The

IRS has explicit statutory authorization to issue a summons to aid its investigation

of an outstanding tax liability, see 26 U.S.C. § 7602(a), and a district court has

explicit jurisdiction to enforce the summons against a person who “resides or may

be found” in the district. See 26 U.S.C § 7402(b). Of course, jurisdiction can only
       1
          Ms. Rice also references the Fourth and Fifth Amendments in her brief. Because the
government established a prima facie case and Ms. Rice failed to show “more than mere
speculative, generalized allegations of possible tax-related criminal prosecution,” both claims
must fail. See United States v. Reis, 765 F.2d 1094, 1096 (11th Cir. 1985).
       2
         Ms. Rice does not dispute proper service of the petition and the order to show cause.

                                              2
              Case: 12-14982     Date Filed: 06/14/2013   Page: 3 of 4


be obtained “by appropriate process,” see id., and the government must make a

preliminary showing that “the summons was issued for a legitimate purpose, that

the information sought is relevant to that purpose, that the information sought is

not already within the Commissioner’s possession, and that the appropriate

administrative steps have been followed.” United States v. Bichara, 826 F.2d 1037,

1039 (11th Cir. 1987) (citing United States v. Powell, 379 U.S. 48, 57–58 (1964)).

      The district court properly exercised personal jurisdiction over Ms. Rice. It

is undisputed on appeal that Ms. Rice was properly served with the summons, and

that she resides or was found in the Northern District of Georgia.

      The government also established a prima facie case for enforcement. As

stated in the declaration of Revenue Officer Justice, the IRS had a legitimate

purpose for the summons (an investigation of 2007 tax liability of the Loren G.

Rice Trust, of which Ms. Rice is the trustee), the information sought (testimony,

documents, and a list of assets) was relevant to that purpose, the IRS did not have

the information requested, and all administrative requirements had been followed.

Ms. Rice asserts that a declaration is insufficient to make a prima facie case, but

this argument lacks merit.      Under Eleventh Circuit precedent, an officer’s

declaration is sufficient to establish a prima facie case for enforcing a summons.

See United States v. Morse, 532 F.3d 1130, 1132 (11th Cir. 2008). Once the

government made this showing and the district court’s order to show cause and the


                                         3
               Case: 12-14982    Date Filed: 06/14/2013   Page: 4 of 4


government’s petition were served on Ms. Rice, the district court properly obtained

personal jurisdiction over her. See Bichara, 826 F.2d at 1039.

       Ms. Rice failed to disprove any of the elements of the government’s prima

facie showing, and failed to show that enforcing the summons would be an abuse

of the court’s process. Although she contends that the tax liability has been settled,

she did not raise this argument before the magistrate judge. In any event, “[her]

challenge to the underlying tax liability is not sufficient to rebut the government’s

prima facie case.” Morse, 532 F.3d at 1132. The district court properly enforced

the summons.

      AFFIRMED.




                                          4